Name: Council Regulation (ECSC, EEC, Euratom) No 300/76 of 9 February 1976 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  economic analysis;  personnel management and staff remuneration;  organisation of work and working conditions
 Date Published: nan

 13.2.1976 EN Official Journal of the European Communities L 38/1 COUNCIL REGULATION (ECSC, EEC, Euratom) No 300/76 of 9 February 1976 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down in Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (Euratom, ECSC, EEC) No 2577/75 (2), and in particular Article 56a, second paragraph of the said Staff Regulations, Having regard to the proposal from the Commission submitted after consulting the Staff Regulations Committee, Whereas it is for the Council, acting on a proposal from the Commission submitted after consulting the Staff Regulations Committee, to determine the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof, HAS ADOPTED THIS REGULATION: Article 1 1. An official paid from appropriations in the research and investment budget and employed in an establishment of the Joint Research Centre or on indirect action, or paid from appropriations in the operational budget and employed in a computer centre, or a security department, and who is engaged in shiftwork within the meaning of Article 56a of the Staff Regulations shall be entitled to an allowance of:  Bfrs 2 685  where the department operates on a two-shift basis, excluding Saturdays, Sundays and public holidays;  Bfrs 4 430  where the department operates on a round-the-clock basis, excluding Saturdays, Sundays and public holidays;  Bfrs 6 041  where the department operates on a continuous basis. The allowance shall be adjusted by the weighting applicable to the official's salary. 2. Where shiftwork does not continue throughout the month, one thirtieth of the said allowance shall be paid for each day on which shifts are worked. However, no allowance shall be paid if the number of days of shiftwork is fewer than three per month. 3. An official who can show that for a period not exceeding one month he was prevented from doing shiftwork on grounds of illness, accident, shutdown, leave for attendance at training courses or annual leave, shall retain his entitlement to the allowance. If the period during which he is prevented from doing shiftwork extends to more than one month, his entitlement to the allowance shall be suspended at the end of that month until he resumes work. Article 2 An official who is entitled to payment of the allowance provided for in Article 1 may receive the allowances for particularly arduous work provided for in Article 100 of the Staff Regulations only up to a maximum of 600 points, to be determined in accordance with Regulation (Euratom) No 1799/72 (3). Article 3 This Regulation shall apply mutatis mutandis to temporary, auxiliary and establishment staff. Article 4 Articles 1 and 4, second paragraph, of Council Regulation (Euratom) No 1371/72 of 27 June 1972 determining the rates and the conditions of the special allowances which may be granted to officials or servants who are paid from appropriations in the Research and investment budget and employed in an establishment of the Joint Research Centre or on indirect action for services of a special nature (4), are repealed. Article 5 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 February 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1976, For the Council The President G. THORN (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 263, 11. 10. 1975, p. 1. (3) OJ No L 192, 22. 8. 1972, p. 1. (4) OJ No L 149, 1. 7. 1972, p. 4.